 



EXHIBIT 10.21
SECOND AMENDMENT TO OFFICE LEASE
     This SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is entered
into as of the 7th day of December, 2005 (the “Effective Date”), by and between
SEAVIEW PFG, LLC, a Delaware limited liability company (“Landlord”), and
WEBSIDESTORY, INC., a California corporation (“Tenant”), with reference to the
following facts:
RECITALS
     A. Landlord’s predecessor-in-interest, LNR Seaview, Inc., a California
corporation (“LNR”) and Tenant previously entered into that certain Office Lease
dated as of August 23, 1999 (the “Original Lease”), whereby Tenant leased
certain office space (“Premises”) in the Building located at 10182 Telesis
Court, San Diego, California 92121 (the “Building”) also known as Seaview
Corporate Center, as the same is more particularly described in the Original
Lease.
     B. LNR and Tenant also previously entered into that certain First Amendment
to Lease (the “First Amendment”) dated as of July 3, 2001 amending certain terms
of the Lease. The Original Lease and First Amendment are hereinafter
collectively referred to as the “Lease.”
     C. LNR’s interest as landlord under the Lease was previously assigned to
Landlord by that certain Assignment of Leases dated April 17, 2002.
     D. Landlord and Tenant now desire to extend the term of the Lease and to
further amend certain provisions of the Lease upon the terms set forth herein.
     E. Terms used herein beginning with capital letters and not otherwise
defined herein shall have the meanings given to them in the Lease.
AGREEMENT
     NOW, THEREFORE, for and in consideration of the covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree,
effective as of the Effective Date, as follows:
     1. Premises. Landlord and Tenant hereby acknowledge and agree that the
Premises consists of 61,211 rentable square feet and 57,549 useable square feet
located on the forth, fifth and sixth floors of the Building.
     2. Term. Section 1.6 of the Summary is hereby amended to provide for an
Extended Term (the “Extended Term”) of an additional seventy two (72) months
with the Extended Term commencing on February 1, 2007 and ending on January 31,
2013.
     3. Monthly Basic Rent. Section 1.8 of the Summary is hereby amended to add
the following schedule of Monthly Basic Rent

 



--------------------------------------------------------------------------------



 



          Extension Period     Years/Months   Monthly Basic Rent
2/1/07-1/31/08
  $ 146,906.40  
2/1/08-1/31/09
  $ 151,313.59  
2/1/09-1/31/10
  $ 155,853.00  
2/1/10-1/31/11
  $ 160,528.59  
2/1/11-1/31/12
  $ 165,344.45  
2/1/12-1/31/13
  $ 170,304.78  

     4. Base Year. Section 1.10 of the Summary is hereby amended to provide that
during the Extension Period, the Base Year shall be the calendar year 2005.
     5. Tenant Improvement Allowance. As of the Effective Date, and for a period
of twelve (12) months following the first day of the first month thereafter,
Tenant shall be entitled to a tenant changes allowance (the “Tenant Changes
Allowance”) of up to TEN DOLLARS ($10.00) per useable square foot of the
Premises for a total maximum Tenant Changes Allowance of Five Hundred Seventy
Five Thousand Four Hundred Dollars ($575,400.00) for Tenant’s use in making
Tenant Changes, as that term is defined in Section 12 of the Lease, to the
Premises. Alternatively, Landlord will allow Tenant to apply up to Eight Dollars
($8.00) per useable square foot of the Premises ($460,320.00) to offset (“Rent
Offset”) Monthly Basic Rent during the twelve month period commencing on the
first day of the first month following the Effective Date. No later than sixty
(60) days after the Effective Date, Tenant shall give Landlord written notice of
its election to use either the Tenant Changes Allowance to effect Tenant Changes
to the Premises or the Rent Offset to offset Monthly Basic Rent or a combination
of both on a per square foot basis. For example, Tenant may elect to use
$250,000 of Tenant Changes Allowance and $325,400 of Rent Offset. In the event
and to the extent that Tenant elects to utilize the Tenant Changes Allowance,
the provisions of Section 12 of the Lease shall apply to all such Tenant Changes
completed within the aforementioned twelve (12) month period and the provisions
of Exhibit “C”, Work Letter Agreement, shall apply to the disbursement of the
Tenant Changes Allowance just if such Tenant Change Allowance were in fact the
Tenant Improvements Allowance under Exhibit “C”. In the event and to the extent
that Tenant fails to utilize the Tenant Changes Allowance or notify Landlord of
its intent to apply the Rent Offset as provided in this Second Amendment, then
and in such event, the Tenant will be deemed to have elected the Rent Offset and
will be entitled to the Rent Offset described in this paragraph.
     6. Option Term. Landlord and Tenant acknowledge and agree that the Extended
Term provided by this Second Amendment constitutes the exercise of the first of
the two options for the extension of the Lease as provided for in Section 36 of
the Lease and that the Lease is hereby extended according to the terms set forth
in this Second Amendment.
     7. Proposition 13 Protection. Landlord and Tenant acknowledge and agree
that this Second Amendment constitutes the exercise of the first of the two
option periods provided for in Section 36 of the Lease, and as such, the
provisions of Section 4.6 of the Lease are no longer applicable to the Lease.
Accordingly, Section 4.6 of the Lease is hereby deleted in its entirety and is
of no further force or effect.

- 2 -



--------------------------------------------------------------------------------



 



     8. No Further Modification. Except as set forth in this Second Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect. Effective as of the Effective Date, all references to the
“Lease” shall refer to the Lease as modified by this Second Amendment.
     9. Ratification; Controlling Effect. The Lease, as amended by this Second
Amendment, is hereby ratified by Landlord and Tenant, and Landlord and Tenant
hereby agree that the Lease, as so amended, shall continue in full force and
effect. In the event of any conflict between the terms of this Second Amendment
and the provisions of the Original Lease as previously amended, the terms of
this Second Amendment shall control.
     10. Tenant Changes Allowance and/or Rent Offset. The amount of the Tenant
Changes Allowance and/or the amount of any Rent Offset actually used by Tenant
shall be deemed added to Section 23.2(d) of the Lease and included in the list
of amounts necessary to compensate Landlord for any detriment proximately caused
by any default of Tenant, as further described therein.
     11. Address Change. Tenant acknowledges and agrees that the address of
Landlord for notice under the Lease is the following:

     
 
  SEAVIEW PFG, LLC
 
  c/o The Shidler Group
 
  10188 Telesis Court, Suite 222
 
  San Diego, CA 92121
 
  Attn: Mr. Matthew J. Root

     12. Miscellaneous.
          (a) Voluntary Agreement. The parties have read this Second Amendment
and on the advice of counsel they have freely and voluntarily entered into this
Second Amendment.
          (b) Successors. This Second Amendment shall be binding on and inure to
the benefit of the parties and their successors.
          (c) Counterparts. This Second Amendment may be signed in two or more
counterparts. When at least one such counterpart has been signed by each party,
this Second Amendment shall be deemed to have been fully executed, each
counterpart shall be deemed to be an original, and all counterparts shall be
deemed to be one and the same agreement.

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Second Amendment has been entered into as of the
date first set forth above.

                    “Landlord”   SEAVIEW PFG, LLC,     a Delaware limited
liability company
 
                    By:   Principal Real Estate Investors, LLC,         a
Delaware limited liability company,         its authorized signatory
 
                        By:   /s/ Troy A. Koersolmes              
 
          Name:   Troy A. Koersolmes
 
               
 
          Its:   Investment Director Asset Management
 
               
 
                        By:   /s/ Douglas A. Kintzle              
 
          Name:   Douglas A. Kintzle
 
               
 
          Its:   Assistant Managing Director
Asset Management
 
               

                “Tenant”   WEBSIDESTORY, INC.,     a Delaware corporation
 
                By:   /s/ Jeff Lunsford          
 
      Name:   Jeff Lunsford
 
           
 
      Its:   CEO
 
           
 
           
 
  By:                  
 
      Name:    
 
           
 
      Its:    
 
           

- 4 -